Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image processing apparatus that corrects image blurring with respect to image data that has been captured using a lens that forms a subject image which has been compressed in at least one of a first direction and a second direction that are orthogonal to an optical axis and 
the image processing apparatus comprising: 
an image transformation circuit that applies geometric transformation processing to the image data based on first information related to a compression ratio of a subject image applied by the lens and on second information related to a rotation angle of the device motion, 
wherein the geometric transformation processing includes correction processing for rotation transformation of the subject image attributed to the device motion around the optical axis, and shearing processing.”

Dependent Claims 2-7 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 8, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image capture apparatus, comprising: 
an image sensor; 
an image processing apparatus that corrects image blurring with respect to image data that has been captured using the image sensor and a lens that forms a subject image which has been compressed in at least one of a first direction and a second direction that are orthogonal to an optical axis and 
wherein the image processing apparatus applies geometric transformation processing to the image data based on first information related to a compression ratio of a subject image applied by the lens and on second information related to a rotation angle of the motion of the image capture apparatus, and 
obtains the second information from the motion detection circuit.”

Dependent Claims 9-15 are also allowed due to their dependence on allowed independent claim 8. 

Regarding independent Claim 16, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image processing method executed by an image processing apparatus 
that corrects image blurring with respect to image data that has been captured using a lens that forms a subject image which has been compressed in at least one of a first direction and a second direction that are orthogonal to an optical axis and
the image processing method comprising: 
applying geometric transformation processing to the image data based on first information related to a compression ratio of a subject image applied by the lens and on second information related to a rotation angle of the device motion, 
wherein the applying includes applying correction processing for rotation transformation of the subject image attributed to the device motion around the optical axis, and applying shearing processing.”

The following are the closest prior-art of record:

Sasaki et al. (US Pub No.: 2020/0326516A1) disclose a digital camera comprising a digital image sensor and a lens group positioned along an optical axis. The lens group includes at least one anamorphic lens element configured to compress an image in a horizontal or vertical dimension; at least one powered lens element positioned between the at least one anamorphic lens element and the digital image sensor; and at least one corrective lens element positioned between the at least one powered lens element and the digital image sensor, and configured to reduce a blurring of the image in the horizontal or vertical dimension on the digital image sensor or decomposition the image in the horizontal or vertical dimension to substantially equalize the image quality in the horizontal and vertical dimension.

An et al. (US Pub No.: 2020/0228709A1) disclose a method for processing an image signal, an image signal processor, and an image sensor chip are disclosed. A method for processing an image signal includes generating Bayer order status information indicating whether a Bayer order of a Bayer pattern image has been changed, based on translation information of gyro information, performing translation correction about the Bayer pattern image using the translation information, and performing interpolation about the Bayer pattern image in which the translation correction has been performed, based on the Bayer order status information. The image signal processing method according to the embodiments of the disclosed technology can perform EIS correction including translation correction, shear correction, and rotation correction in an integrated manner using gyro information within the image sensor chip.

Watanabe (US Pub No.: 2014/0184836A1) discloses an image capturing apparatus that includes an image capturing unit, a motion vector detection unit, a shake detection unit, a shake calculation unit configured to calculate a shake amount of the image capturing apparatus between the two images, an image blurring conversion unit configured to convert an output from the shake calculation unit into an image blurring amount of an image, a correction amount calculation unit configured to calculate, by using at least one of an output from the motion vector detection unit and an output from the image blurring conversion unit, a correction amount for electronically correcting the image blurring amount of the image, and a correction unit configured to electronically correct image blurring of the image based on an output from the correction amount calculation unit. 



However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 





Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697